Willson, Judge.
This conviction is based upon the testimony of one Green, a witness who, from his own statements, was, we think, unquestionably an accomplice in the burglary and theft charged against the defendant and others. He stood indicted for the same offense, and had turned State’s evidence to avoid being prosecuted. Being an accomplice, his testimony does not warrant this conviction unless it is corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense. (Code Crim. Proc., Art. 741.) We have searched the record in vain for any evidence corroborating the witness Green, which, even in a remote degree, tends to connect this defendant with the offense committed. There is evidence corroborating' him as to another party charged, but none whatever as to this defendant. There is not a circumstance proven which points to this defendant’s guilt.- His conviction rests upon the testimony alone of the witness Green. This being the state of the case, the judgment of conviction must be set •aside for the want of competent evidence to support it.
It is insisted by appellant that the court erred in submitting to the jury the question as to whether or not the witness Green was an accomplice; that the court should have directly charged the jury that he was an accomplice, the evidence being so conclusive of that fact. Whilst it would not, under some facts, be improper for the court in its charge to assume, and to instruct the jury that a witness is an accomplice (Williams v. The State, 42 Texas, 392; Barrera v. The State, Id. 260), still we do not think it is error to submit the question to the jury. It has been the practice in such cases to submit this issue to the jury, and, believing the practice to be a safe and proper one, and in harmony with the spirit of our system of procedure, we are not disposed to change it.
In submitting this issue to the jury, however, the court should be very careful to instruct clearly and fully as to what will constitute an accomplice within the meaning of Article 741 of the *318Code of Criminal Procedure. The word “ accomplice ” as used in that Article signifies any person who has participated in the commission of the crime, whether as a principal offender, an accessory, or in any other manner which makes him a particejps criminis. (Roach v. The State, 4 Texas Ct. App., 46; Smith v. The State, 13 Texas Ct. App., 507.)
In the case before us the court instructed the jury upon the meaning of an accomplice as follows: “ For the purposes of this case it is sufficient to define an accomplice as one who partid-pates in the commission of an offense as a principal, as before defined.” In a previous portion of the charge the court had fully explained what facts constituted a principal. We are of the opinion that, under the facts of this case, the explanation of the* term accomplice given in the charge was sufficient. If the witness Green was in fact aparticeps criminis in the offense, it was* as a principal, and the charge therefore was strictly applicable: to the evidence, and as full as the facts demanded.
We are of the opinion that the court erred in refusing to grant defendant a new trial. The verdict of the jury was unsupported by competent evidence, and was contrary to the charge of the court. In such cases trial judges ought not to hesitate to set aside verdicts.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered May 24, 1884.